Order entered February 27, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00857-CV

 HUMITECH DEVELOPMENT CORPORATION, AND EMIL LIPPE, JR., Appellants

                                           V.

             ALAN PERLMAN, MICHAEL PERLMAN, ET AL, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 09-9266-J

                                       ORDER
      Appellants’ motion to enforce February 12, 2013 order is DENIED.


                                                  /s/   LANA MYERS
                                                        JUSTICE